DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-23, 25, 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shultz et al. (2017/0204571) (“Shultz”) in view of Hong et al. (10,364,537) (“Hong”).

Regarding claim 21, Schultz teaches an apparatus for moving along a roadway and applying markings to the roadway, the apparatus comprising: a first ribbon gun (20) configured to apply a first marking at a first roadway surface area; and a second ribbon gun (20-Figure 1) configured to apply a second marking at a second roadway surface 

Regarding claim 22, Schultz as modified by Hong teaches the first thermoplastic marking has a first color that contrasts with a second color of the second thermoplastic marking.  Hong teaches the first and second colors contrast.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the colors of Schultz contrasting as taught by Hong as it is obvious to use a known technique to improve similar devices in the same way.

Regarding claim 23, Schultz as modified by Hong teaches the first and second thermoplastic markings have equal or substantially equal thickness.  The guns of Schultz are the same therefore would inherently produce markings of substantially equal thickness.



Regarding claim 25, Schultz as modified by Hong teaches the second ribbon gun is aligned behind the first ribbon gun at a predefined distance.  
Regarding claim 27, Shultz as modified by Hong teaches the first and second ribbon guns are configured to apply the first and second thermoplastic markings in a same pass.  
Regarding claim 28, Shultz as modified by Hong teaches a third ribbon gun (second nozzle on 220-Hong) aligned horizontally with the second ribbon gun, the third ribbon gun applying a third thermoplastic marking at a third roadway surface area, the third roadway surface area being spaced the same horizontal distance from the first roadway surface area as the 7second roadway surface area but on a side of the first roadway surface area opposite the second roadway surface area.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a third gun on the apparatus of Schultz as taught by Hong as it is obvious to use a known technique to improve similar devices in the same way.
Regarding claim 29, Schultz as modified by Hong teaches the second and third thermoplastic marking are the same color.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shultz et al. (2017/0204571) (“Shultz”) in view of Hong et al. (10,364,537) (“Hong”) and in further view of Clear (2020/0011018).

.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shultz et al. (2017/0204571) (“Shultz”) in view of Hong et al. (10,364,537) (“Hong”) and in further view of Hartman (5,203,923).

Regarding claim 26, Schultz as modified by Hong teaches the invention as described above but fails to teach a delay. Hartman teaches a paint line striping apparatus with a first ribbon gun (26) that is configured to start applying the first marking first and the second ribbon gun (38) is configured to start applying the second marking after a delay, the delay being a distance or time required for the second ribbon gun to reach a same or substantially similar starting position as the first ribbon gun (Column 14, Lines 40-65}. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a time delay between the two guns of Schultz as taught by Hartman as itis obvious to use a known technique to improve similar devices .

Response to Arguments
Applicant’s arguments with respect to claim(s) 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 1-7 and 30-37 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819. The examiner can normally be reached 8-5, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        March 26, 2022